Judgment, Supreme Court, New York County (Richard B. Lowe, III, J.), rendered November 14, 1991, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the second degree, and sentencing him to a term of 4 years to life, unanimously affirmed.
Defendant’s flight from a moving, erratically driven cab, in an area with a high incidence of taxicab robberies, gave rise to a reasonable suspicion that defendant had just committed a taxicab robbery justifying the police pursuit (People v Martinez, 80 NY2d 444, 446; People v Matienzo, 81 NY2d 778). The circumstances here justified the officer’s limited search of defendant’s pockets (People v Benjamin, 51 NY2d 267, 271). Concur—Rosenberger, J. P., Wallach, Asch and Tom, JJ.